 Case: 1:79-cv-02447 Document #: 348 Filed: 03/29/19 Page 1 of 1 PageID #:228

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Sam Cohen
                                Plaintiff,
v.                                                   Case No.: 1:79−cv−02447
                                                     Honorable Robert M. Dow Jr.
Arthur F Quern, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 29, 2019:


       MINUTE entry before the Honorable Robert M. Dow, Jr: Plaintiff's motion to
enforce consent decree [318] is stricken as superseded by [347]. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
